DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 17/181,724, Tub and Shower Fixture Block, filed on February 22, 2021.  This application is a continuation-in-part of application number 16/406,249 filed May 8, 2019.
Specification
The disclosure is objected to because of the following informalities: in line 3 of paragraph [0007] "Figure 1" should be changed to either --Figure 1A-- or --Figure 1B--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2005/0098697 to Collins.  Collins discloses a plumbing fixture (10) for positioning a water line (26) in relation to a wall, the plumbing fixture comprising a body (14 & 16) having a wall-engaging surface (20 & 22), and a water line bracket (32) attached to the body; wherein the water line bracket is disposed apart from the wall-engaging surface to position a water line at a desired position with .
In regards to claims 7-10, Collins discloses a plumbing fixture capable of preventing movement of a tub faucet in relation to a wall, the tub faucet attached to a water supply line (26), the plumbing fixture comprising a body (14 & 16) having a wall-contacting surface (20 & 22), and a bracket (32) attached to the body for receiving the water supply line; wherein the body prevents the water supply line from moving toward the wall; wherein the body maintains a minimum distance between the water supply line and an inner surface (28) of the wall; and wherein the body is affixed to the wall and prevents movement of the water supply line with respect to the wall.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure U.S. Patent No. 3,690,609 to Montesdioca is directed to a pipe bracket having a plurality of apertures dimensioned for receiving predetermined pipes during the construction of a building. U.S. Patent No. 5,267,710 to Condon is directed to a generally L-shaped clamp for rigidly mounting a water pipe to a strap.  U.S. Patent No. 6,945,735 to Doverspike is directed to an alignment and support device for supporting and maintaining correct alignment of at least one pipe.  U.S. Patent No. 9,010,063 to Spruiell is directed to a bracket for holding a pipe in position during in a concrete .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.